DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to claim 16 is withdrawn following the applicant’s amendment to the claim.
The terminal disclaimer filed on June 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued from the co-pending applications No. 16/460,779, 16/844,914, 16/862,779, 16/862,866, 16/863,679, 16/864,294, 16/864,858, 16/901,522, 16/901,527, 17/014,034, 17/014,061, and 17/014,089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the provisional rejection of claims 1, 4-7, and 9-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, and 10-13 of copending Application No. 16/460,779 (US 2020/0014027) is withdrawn.
The provisional rejection of claims 1, 3, 9, 11, 16, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, and 20 of copending Application No. 16/844,914 (US 2021/0074971) is withdrawn.
The provisional rejection of claims 1, 3, 4, and 6-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, and 11-17 of copending Application No. 16/862,779 (US 2020/0350574) is withdrawn.
The provisional rejection of claims 1, 3, and 6-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-12, and 14-20 of copending Application No. 16/862,866 (US 2020/0350566) is withdrawn.
The provisional rejection of claims 1 and 3-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, 13, 14, and 16-19 of copending Application No. 16/863,679 (US 2020/0350580) is withdrawn.
The provisional rejection of claims 1, 3-12, and 14-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-13, and 15-18 of copending Application No. 16/864,294 (US 2020/0350557) is withdrawn.
The provisional rejection of claims 1, 3, 4, and 6-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-16 of copending Application No. 16/864,858 (US 2020/0350568) is withdrawn.
The provisional rejection of claims 1, 3, 9, 11, 16, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21, and 22 of copending Application No. 16/901,522 (US 2021/0074979) is withdrawn.
The provisional rejection of claims 1, 3, 9, 11, 16, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, and 18 of copending Application No. 16/901,527 (US 2021/0074972) is withdrawn.
The provisional rejection of claims 1, 3, 9, 11, 16, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21, and 22 of copending Application No. 17/014,034 (US 2021/0074975) is withdrawn.
The provisional rejection of claims 1, 3, 9, 11, 16, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, and 20 of copending Application No. 17/014,061 (US 2021/0074980) is withdrawn.
The provisional rejection of claims 1, 3, 9, 11, 16, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, and 18 of copending Application No. 17/014,089 (US 2021/0074967) is withdrawn.
The rejection of claims 1-10 and 12-18 under 35 U.S.C. 103 as being unpatentable over Hinoki et al. (US 2010/0248026) in view of Ueda (JP 2018-106879 with attached machine translation) and in further view of Yoon et al. (US 2014/0138591) is withdrawn following the applicant’s amendment to claim 1.
Claims 1-10 and 12-18 are allowed.
Claim 11 has been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722